Citation Nr: 1046187	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-29 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied service connection for 
hearing loss and tinnitus.  

In an October 2008 statement, the Veteran requested to appear for 
a personal hearing before a Hearing Officer at the RO.  He later 
withdrew that request in a statement dated in January 2009.  

The case was remanded by the Board to the RO in June 2010 for 
additional development of the record.  

As the RO did not substantially comply with the June 2010 remand 
directives, the appeal is once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and 
tinnitus.  He maintains that his hearing loss began during active 
service as a result of working around and under airplanes with 
their engines running.  The Veteran explained that his work 
involved finding hydraulic leaks, and in order to find these 
leaks, the airplane engines had to be running.  Thus, he asserts 
he was exposed to high decibel, constant noise.  

The Veteran also maintains that he was only given a whispered 
voice test upon discharge from active duty, and that this test 
did not accurately reflect the level of hearing loss present at 
the time of discharge.  

Additionally, and significantly, the Veteran maintains that he 
suffered permanent hearing loss as a result of an incident that 
occurred during a period of active duty for training (ACDUTRA) in 
June 1978.  During that time period, the Veteran developed otitis 
media during air travel, and suffered for several days with ear 
pain from this infection.  Service treatment records from this 
time frame indicate that the Veteran indeed suffered from otitis 
media, and may have developed scarring of the tympanic membrane 
as a result of this ear infection.  Receipts for payment from a 
private doctor indicate the Veteran continued to receive 
treatment in September 1978 for ear and nose pain.  These 
receipts also note that the Veteran underwent an auditory tubal 
occlusion.  

At a VA examination in May 2007, the examiner indicated a review 
of the claims file, and noted that enlistment physical included a 
frequency-specific audiogram with 30db thresholds at 1K-2KHz in 
the left ear with all other thresholds well within normal limits 
bilaterally.  The examiner also noted that the exit physical 
examination did not include an audiogram.  The examiner also 
indicated that the Veteran's occupational noise exposure included 
work as a carpenter and welder with some noise exposure there.  
Diagnosis was mild to moderate sensorineural hearing loss on the 
right and moderate to moderately severe sensorineural hearing 
loss on the left.  The examiner, however, stated that she was 
unable to render an opinion regarding service connection for 
hearing loss and tinnitus without resorting to mere speculation 
based on the fact that 32 years had passed between the date of 
the claimed acoustic trauma and the present time.  The examiner 
indicated that there was no documentation or complaint of hearing 
loss or tinnitus prior to the current time and the Veteran had a 
history of occupational noise exposure working as a carpenter and 
welder since military service.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Importantly, the requirements for service connection for hearing 
loss as defined in 38 C.F.R. § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The Court of Appeals for Veterans Claims has held that 
38 C.F.R. § 3.385 does not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no audiometric 
scores reported at separation from service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In response to the examiner's opinion, the Veteran explained that 
his jobs as carpenter and welder did not expose him to acoustic 
trauma.  Importantly, the Veteran also noted that the examiner 
did not address the Veteran's assertions regarding the inaccuracy 
of the whispered voice test, or the events that took place on 
ACDUTRA in June 1978, as noted above.  The Board's June 2010 
remand clearly indicated that these contentions raised by 
the Veteran needed to be addressed by a VA examiner, 
particularly given that the Veteran is competent to state 
that he noticed a decline in his ability to hear during 
active duty, and then noticed a decline after the 
spontaneous otitis media that occurred during ACDUTRA.  

The Veteran was afforded a new VA examination on remand, in 
September 2010; however, the examiner provided nearly identical 
findings as the previous examiner in 2007.  In so doing, the 
September 2010 examiner also failed to address the Veteran's lay 
testimony regarding the onset of his hearing loss, and, most 
importantly, completely ignored the evidence showing the ear 
injury during a period of ACDUTRA, which the Veteran asserts led 
to hearing loss and tinnitus.  The Veteran is certainly competent 
to testify as to symptoms such as loss of hearing, which is non-
medical in nature; however, he is not necessarily competent to 
render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in September 2010, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to obtain an opinion as to 
etiology of any current hearing loss and tinnitus and to address 
the Veteran's contentions regarding any current residuals as a 
result of the in-service spontaneous otitis media that occurred 
during a period of ACDUTRA and which may have caused hearing 
loss.  That was not accomplished with respect to the September 
2010 VA examination.  

Unfortunately, the RO failed to substantially comply with the 
Board's June 2010 remand directives, and as such, another remand 
is required.  Importantly, a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance with 
the terms of the remand.  Additionally, where the remand orders 
of the Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the matter must be remanded to the RO 
to schedule the Veteran for another VA examination to determine 
the likely etiology of any current hearing loss and tinnitus.  

Since the claims file is being returned it should be updated to 
include any relevant VA treatment records compiled since July 
2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all pertinent VA records dating from 
July 2010.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss disability.  All indicated tests 
should be completed.  The claims file, 
including a copy of this remand, should 
be made available to the examiner for review 
in conjunction with the examination.  Based 
on a review of the entire record, including, 
but not limited to, the Veteran's reported 
history on his Notice of Disagreement and VA 
Form 9, as well as a review of the service 
treatment records, records from ACDUTRA 
showing injury to the ear with spontaneous 
otitis media and possible tympanic membrane 
scarring, and post-service treatment records, 
as well as records indicating that the 
Veteran filed a claim for service connection 
within close proximity to service discharge 
in 1979, the examiner should opine as to 
whether it is at least as likely as not (a 50 
percent or higher likelihood) that the 
Veteran's current hearing loss and/or 
tinnitus had its onset during service (and/or 
a period of ACDUTRA).  If not, is it at least 
as likely as not (a 50 percent or higher 
likelihood) that current hearing loss and 
tinnitus is related to in-service noise 
exposure and/or the incident of spontaneous 
otitis media during a period of ACDUTRA.  A 
complete rationale should accompany all 
opinions expressed.  If the examiner is 
unable to provide an opinion without 
resorting to mere speculation, the examiner 
must indicate why this is so.  

3.  Readjudicate the Veteran's claims for 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If any 
action taken is adverse to the Veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


